
	
		I
		112th CONGRESS
		1st Session
		H. R. 3086
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2011
			Mr. Stearns (for
			 himself and Mr. Bishop of New York)
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To phase out special wage certificates under the Fair
		  Labor Standards Act of 1938 under which individuals with disabilities may be
		  employed at subminimum wage rates.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Wages for Workers with
			 Disabilities Act of 2011.
		2.FindingsCongress finds the following:
			(1)Current Federal
			 law allows the Secretary of Labor to grant special wage certificates to
			 entities that provide employment to workers with disabilities, allowing such
			 entities to pay their disabled workers at rates that are lower than the Federal
			 minimum wage.
			(2)The practice of
			 paying workers with disabilities less than the Federal minimum wage dates back
			 to the 1930s, when there were virtually no employment opportunities for
			 disabled workers in the mainstream workforce.
			(3)Today,
			 advancements in vocational rehabilitation, technology, and training provide
			 disabled workers with greater opportunities than in the past, and the number of
			 such workers in the national workforce has dramatically increased.
			(4)Employees with
			 disabilities, when provided the proper rehabilitation services, training, and
			 tools, can be as productive as nondisabled employees. Even those individuals
			 that are considered most severely disabled have been able to successfully
			 obtain employment earning minimum wage or higher.
			(5)While some
			 employers possessing special wage certificates claim to provide rehabilitation
			 and training to disabled workers to prepare them for competitive employment,
			 the fact that such employers can pay their workers less than the Federal
			 minimum wage gives them an incentive to exploit the cheap labor provided by
			 their disabled workers rather than to prepare those workers for integrated
			 employment in the mainstream economy.
			(6)Many employers
			 with a history of paying subminimum wages benefit from philanthropic donations
			 and preferred status when bidding on Federal contracts. Yet they claim that
			 paying minimum wage to their employees with disabilities would result in lack
			 of profitability and forced reduction of their workforces.
			(7)Other employers,
			 recognizing that the payment of subminimum wages is in fact exploitation of
			 disabled workers, are now paying the Federal minimum wage, or higher, to their
			 employees with disabilities without reducing their workforces, while still
			 maintaining their profitability. For example, National Industries for the Blind
			 (NIB) agencies exploited their blind employees for years through the payment of
			 subminimum wages, claiming they could not maintain profitability otherwise.
			 Now, All NIB associated agencies are committed to the NIB Board policy
			 to pay employees, whose only disability is blindness, at or above the Federal
			 minimum wage or their state minimum wage, whichever is highest.
			(8)The Wage and Hour Division of the
			 Department of Labor is charged with the responsibility for oversight of these
			 special wage certificates. The results from thorough investigations conducted
			 by the Government Accountability Office—Stronger Federal Efforts Needed
			 for Providing Employment Opportunities and Enforcing Labor Standards in
			 Sheltered Workshops, Report to the Congress, Comptroller General of the United
			 States (HRD–81–99) and Report to Congressional Requesters,
			 Special Wage Program: Centers Offer Employment and Support Services to Workers
			 With Disabilities, But Labor Should Improve Oversight
			 (GAO–01–886)—explain that due to lack of capacity, training, and resources, the
			 Wage and Hour Division is incapable of enforcing compliance with the subminimum
			 wage provision. Furthermore, the significant appropriation that would be
			 required to improve oversight of the regulation would be better spent improving
			 employment outcomes for people with disabilities.
			(9)According to the
			 rules established under section 14(c) of the Fair Labor Standards Act of 1938,
			 employers are to determine the special wage to be paid to a disabled employee
			 through a complicated method that unfairly establishes a productivity benchmark
			 that would be difficult for anyone to maintain. The inability of many employers
			 to correctly establish the wage pursuant to the rule has regularly resulted in
			 disabled employees receiving even less than the special minimum wage (below the
			 federally established minimum wage) that they should have received under the
			 regulation.
			3.Transition to
			 fair wages
			(1)DiscontinuanceEffective
			 on the date of enactment of this Act, the Secretary of Labor shall discontinue
			 issuing special wage certificates under section 14(c) of the Fair Labor
			 Standards Act of 1938 (29 U.S.C. 214(c)) to any new entities not currently
			 holding a certificate.
			(2)TransitionAll special wage certificates held on the
			 date of enactment of this Act—
				(A)by private for
			 profit entities shall be revoked 1 year after such date of enactment;
				(B)by public or
			 governmental entities shall be revoked 2 years after such date of enactment;
			 and
				(C)by non-profit
			 entities shall be revoked 3 years after such date of enactment.
				(3)RepealEffective 3 years from the date of
			 enactment of this Act, section 14(c) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 214(c)) is repealed and any remaining special wage certificates
			 issued under such section shall be revoked.
			
